Citation Nr: 1525527	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-18 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include as secondary to service connected low back and foot disorders.

2.  Entitlement to service connection for disability manifested by pain of the left lower extremity, to include as secondary to service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This appeal was previously remanded by the Board in January 2012, and in May 2014. 

The Board previously remanded the issue of entitlement to service connection for left hip disability.  Based on the evidentiary development since May 2014, the Board has expanded the issues to include as part of the appeal the issue of entitlement to service connection for disability manifested by pain of the left lower extremity, to include as secondary to a service-connected low back disability

The Veteran testified at a videoconference hearing before the undersigned in October 2011.  A transcript of that hearing has been associated with the claims file.  The Veteran also testified at a March 2010 hearing before a decision review officer (DRO).  As noted below, the transcript of that hearing is incomplete due to a failure in the recording of the hearing.

The issue of service connection for a disability manifested by pain of the left lower extremity, to include as secondary to a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have left hip disability, and has not had left hip disability at any time.



CONCLUSION OF LAW

Left hip disability was not incurred in or aggravated by active military service, nor has such a disability been caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Here, the Veteran was sent a letter in January 2007 that fully addressed all VCAA notice elements for direct service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the Veteran has not been provided notice regarding what evidence is necessary to demonstrate secondary service connection.  In this case, such notice deficiency is not prejudicial to the Veteran.  Shinseki v. Sanders, 556 U.S. 396, 414 (2009).  As the claim is being denied based on lack of current disability, the Veteran had knowledge of what is necessary to establish service connection on a secondary basis is unrelated to the disposition of the claim.  The notice error therefore does not affect the essential fairness of the adjudication, and is harmless.  Id.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Specifically, the results of an August 2014 VA examination, as requested by the May 2014 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's statements in support of the claim are of record, including testimony provided at an October 2011 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.  

Finally, the Board notes that the Veteran also testified at a March 2010 hearing before a Decision Review Officer (DRO) at the RO.  The transcript of that proceeding is incomplete, due to a failure in the recording of the hearing.  The incomplete transcript does not, in this case, prejudice the Veteran's claim.  Similar to the inadequate notice error, discussed above, the incomplete nature of the transcript does not affect the issue of whether the Veteran has met the current disability requirement in establishing service connection.  Additionally, the DRO hearing was not the only opportunity the Veteran had to present oral testimony, as he participated in the October 2011 hearing before the undersigned.  Further, even assuming that the Veteran testified to the existence of left hip disability, which he has not overtly identified at any other place in the record, his lay testimony would be outweighed by the other evidence discussed below demonstrating that no such current disability exists.  As such, the Veteran was not prejudiced by the lack of a complete transcript, and the adjudication of this matter may proceed.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

The Veteran seeks service connection for left hip disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for bilateral hip disability in November 2006.

In this matter, the Board need not move beyond the initial inquiry involved in a service connection claim - i.e., the existence of left hip disability.  The Board has reviewed all of the medical and lay evidence of record, which reflects that the Veteran has not at any time had left hip disability at any time.

The Veteran underwent a VA examination for his left hip in August 2014.  That examiner diagnosed a normal hip, including upon consideration of x-rays that demonstrated that there was no arthritis of the hip.  The examiner noted that the Veteran's range of flexion of the left hip (for which 125 degrees is normal, see 38 C.F.R. § 4.71a, Plate II) was limited to 90 degrees.  That measurement was unchanged when considering where pain began, and following repetitive-use testing.  The examiner explained, however, that there was no functional impairment of the hip and thigh, and in his opinion, explained that the pain the Veteran experienced was related to radiculopathy, and that there was no hip pathology.  

A January 2012 VA examiner noted findings of 85 degrees of left hip flexion, and no evidence of painful motion.  Extension of the left hip ended at 5 degrees, but without pain.  After repetitive-use testing, flexion measurements were unchanged, but his extension improved to 0 degrees.  That examiner, when provided the opportunity to identify any hip diagnoses, only diagnosed a right hip disability, and declined to diagnose left hip disability.  In a handwritten Disability Benefits Questionnaire completed at the same time, the examiner noted that there was no left hip or thigh pain.

Likewise, no other medical provider has ever noted left hip pathology, or identified any left hip disability.  

The Veteran has consistently sought service-connection for a "bilateral hip disability," but has not identified any left hip symptomatology.  The Board finds his statements credible, but finds that they do not provide a sufficient basis to find the existence of current left hip disability.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet.App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  The evidence including the Veteran's statements reflect neither disease, injury, nor defect of the left hip.  The Veteran is competent to identify left hip symptoms.  To the extent that he has indicated that he experiences pain, the only medical opinion as to the cause of this pain is the August 2014 examiner's suggestion that any pain the Veteran experiences is left lower extremity pain related to radiculopathy.  The Veteran is competent to state that he experiences pain, but the question of the source of this pain is a medical one and the opinion of the trained medical professional who conducted the August 2014 VA examination is of greater probative weight than that of the Veteran on this question, even assuming the Veteran is competent to opine on this medical question.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (recognizing that veterans are competent to opine on some medical matters).

Based on the above evidence of a lack of current left hip disability, the Veteran's claim must be denied.  Without a current disability, "there can be no service connection . . . ."  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  The Board has considered the applicability of the benefit of the doubt doctrine; as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for left hip disability is denied.


REMAND

As discussed, the August 2014 examiner stated that the Veteran's pain is likely due to radiculopathy.  The Veteran was diagnosed in January 2012 with radiculopathy of the right leg, but has to date not been diagnosed with radiculopathy of the left lower extremity.  Considering the August 2014 examiner's findings, a clarifying opinion is necessary to indicate whether the Veteran has radiculopathy of the left lower extremity that may be related to his service-connected low back disability.  

Accordingly, the claim for entitlement to service connection for entitlement to service connection for a disability manifested by pain of the left lower extremity, to include as secondary to service-connected low back disorder is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the August 2014 examination of the Veteran's left hip.  That examiner must be provided access to the Veteran's claims file, and the ensuing report should indicate that such review occurred.  

The examiner is asked to determine whether the Veteran has radiculopathy of the left lower extremity.  If the Veteran has such a disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that his radiculopathy is caused or aggravated (permanently worsened beyond the normal course) by his service-connected low back disability, or any other service-connected disability.  

If the answer to that question is negative, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) his radiculopathy began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.   

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

The Veteran should be asked to attend a new physical examination only if there is insufficient available evidence in the file to address the questions presented.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


